Title: From Elizabeth Smith to Abigail Smith Adams, 23 January 1805
From: Smith, Elizabeth
To: Adams, Abigail Smith



Boston January 23d 1805

In behalf of the kindest and best of Brothers I thank you my most respected Cousin for your kind attentions at this present time of affliction. I have known sorrow but none has equeall’d this, to be—to be brought to such an humbling situation by one who has always profess’d the most profound friendship is doubly agravating On Monday I thought it was more than human nature could bear,—but he who “tempers the wind to the shorn Lamb” has supported us—and we will trust in his Mercy for the issue of all events. My brother has not been out since we saw you his health has been misserable, by the accumalated misfortunes.—that have daily press’d upon him, but his integrity will never depart from him and tho’ he may meet with frowns and discredit here, he has treasure laid up above were sickness and sorrow will have an end. Brother & sister request their most affectionate regards to you & Mrs Cranch for your repeated kindness’s—and accept those also of your much afflicted friend and Cousin
E Smith